Citation Nr: 1624358	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-27 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1983 until June 1995.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2016, the Veteran presented testimony by live videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is located in the electronic claims file.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  The Board has reviewed all relevant documents in VBMS and the Virtual VA electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for service connection for a lumbar spine disorder, remand is required to secure an adequate VA examination and opinion.  When the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA spine examination in October 2010.  At that time the Veteran's claims file was not available for review.  The examiner noted that the examination request had indicated that the Veteran was treated several times in service for low back pain between 1986 and 1991.  The Veteran attributed the onset of his back pain to repeated heavy lifting of ammunition, and reported that he continued to have back pain following separation from service.  Upon examination and diagnostic testing, the examiner diagnosed degenerative disk disease of the lumbar spine and lumbar spondylosis.  The examiner noted that, while the Veteran did not have any documented treatment for his back from 1991 to 2010, the "opinion should still be favorable due to multiple complaints in service."  

Upon receipt of the Veteran's claims folder, the 2010 examiner provided an addendum opinion.   The examiner cited to three instances of lower back pain noted in service between 1986 and 1987, and stated that there was insufficient evidence to establish a chronic back condition in service.  Therefore, the examiner opined that the Veteran's currently diagnosed lumbar spine disorders were less than likely related to his in-service episodes of low back pain.  

Unfortunately, the opinion of the 2010 examiner is inadequate as it failed to consider all documented instances of in-service back pain and diagnosed strains, and also failed to take into consideration the Veteran's testimony regarding continuity of symptomatology following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran's service treatment records note instances of lower back pain from 1986 until 1991.  In August 1986 the Veteran was treated for lower back pain following lifting wall lockers.  In December 1986, the Veteran again complained of lower back pain following moving wall lockers.  The Veteran was referred to a physician who diagnosed lower back strain.  In March 1987 the Veteran complained of lower back pain, and it was noted that he had a history of lower back pain.  The Veteran was referred to a physician, who diagnosed lower back sprain.  Four days later, the Veteran was assessed as having improving lower back strain.  Later that same month, however, the Veteran again complained of ongoing lower back pain.  In March 1988, the Veteran reported lower back pain following a fall while playing basketball.  The Veteran was referred to a physician, who assessed the Veteran as having a minimal lower back sprain.  In August 1991 the Veteran again presented with complaints of lumbar pain, and was assessed as having a strain.  Upon remand, these records, along with the Veteran's testimony regarding onset and continuity of symptomatology must be considered by the examiner. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his lumbar spine disorder.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner, and review of such must be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed lumbar spine disorder had onset in, or is otherwise related to, the Veteran's period of active service.  The examiner's attention is directed to the following: (1) the Veteran's service treatment records showing diagnoses of and treatment for lower back strain in August 1986, December 1986, March 1987 (multiple), March 1988, and August 1991; (2) the Veteran's testimony regarding continuity of symptomatology following separation from service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

